CORN, J.
(dissenting). I cannot agree with the majority opinion.
For determination of the issues in this case, it is only necessary to consider 26 O.S. 1941 §§6.2 and 229, as follows:
“6.2 Statement of officers of newly organized party.-From and after the effective date of this act all political parties now organized in this State and any newly organized political party, shall file with the Secretary of State a statement by its officers, under oath, upon the following form:
“United States of America “State of Oklahoma SS
“I, --------------------, after being first duly sworn, upon oath say:
“I am the Chairman or Executive Head of the duly constituted governing body of the --------------------------.political party in the State of Oklahoma, and am authorized to make this statement. I swear that said political party advocates and teaches its members to support and defend the Constitution of the *464United States and the Constitution of Oklahoma; that said party is not affiliated with the Communist party, the Third Communist International, or any foreign political agency, party, organization or government, nor does said party, either directly or indirectly, advocate or teach a program of sabotage, force .or violence, sedition or treason against the government of the United States of America or of this State, nor does it directly or indirectly advocate or teach by any means the overthrow of the government of the United States of America or of this State, or change in the form of government thereof.
“Attest:
“Secretary
“(Seal)
“Subscribed and sworn to before me this___________day of_______________________, 19_______
Notary Public
“My Commission expires”
“§229. Political parties placing names on ballot by petition. -Any political party presenting a petition of 5,000 names of voters of Oklahoma, to the Secretary of State, and the same being approved by the Secretary of State, the Secretary of the State Election Board shall then place the names of the candidates of the party submitting said petition on a ballot similar to that of the major parties in Oklahoma, and it shall be mandatory on the part of the Secretary of the Election Board to prepare said ballot when said petition has been approved by the Secretary of State, and upon filing and approval of said petition for State officers shall be sufficient to permit candidates for Congress, District Judge or other minor officers appearing on the State and County ticket. Laws 1923-24, ch. 151, p. 214.”
The electors of the state have an inherent right to organize a political party, in the following manner, as was done in this case. First. By a number of electors meeting, forming and selecting a name for the new political party and electing a Chairman and Secretary. Second. By filing with the Secretary of the State a statement as provided in 26 O.S. 1941 §6.2.
When those two steps were taken the organization was complete. In order to get the names of its candidates for office on the ballot, it was necessary to comply with 26 O.S. 1941 §229.
A reading of section 6.2, supra, shows our Legislature had in mind that a new political party could be formed when it used the language “and any newly organized political party.”
Section 229, supra, in part says: “Any political party presenting a petition of 5,000 names of voters,” shows conclusively to my mind that a political party would first have to be organized before the petition could be presented to the Secretary of State.
It is my view that proper steps were taken to comply with section 6.2, supra, when, after the new political party was organized, its officers, on January 27, 1948, filed a statement under oath with the Secretary of State:
Compliance with section 229, supra, had nothing to do with the organization of the political party but was necessary only in order to get the names of its candidates placed on the ballot.
I respectfully dissent.